Case: 16-20156      Document: 00513977624         Page: 1    Date Filed: 05/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 16-20156
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                          May 3, 2017
                                                                          Lyle W. Cayce
JASON HENDRIX,                                                                 Clerk


                                                 Plaintiff-Appellant

v.

LLOYD ASCHBERGER, P.A.; JACKIE ASHCRAFT, L.V.N.; K. JOHNSON,
L.V.N./C.I.D.; ROBERT DALECKI, Regional Operations Manager; K.
PALOMBO, Holliday Unit Grievance Investigator, et al.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-3493


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jason Hendrix, Texas prisoner # 1838519, appeals the dismissal of his
42 U.S.C. § 1983 complaint as frivolous pursuant to 28 U.S.C. § 1915A(b)(1).
He also moves for appointment of counsel. In his complaint, Hendrix alleged
that the defendants acted with deliberate indifference to his serious medical
needs.     He asserts that he suffers from Hepatitis C and neck and spinal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20156    Document: 00513977624     Page: 2   Date Filed: 05/03/2017


                                 No. 16-20156

injuries. Although Hendrix admitted that he has seen prison medical staff
repeatedly, he argued that the defendants refused to refer him to specialists,
failed to provide him with medications that could cure his Hepatitis C, and
provided him with ineffective pain medications.
      Prison officials violate the Eighth Amendment’s prohibition against
cruel and unusual punishment when they are deliberately indifferent to a
prisoner’s serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).
To prevail on such a claim, the prisoner must show that the defendants
“refused to treat him, ignored his complaints, intentionally treated him
incorrectly, or engaged in any similar conduct that would clearly evince a
wanton disregard for any serious medical needs.” Domino v. Texas Dep’t of
Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001) (internal quotation marks
and citation omitted).       Acts of negligence, medical malpractice, or
disagreements about medical treatment generally are insufficient to establish
a constitutional violation. Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir.
2006).   Hendrix’s arguments regarding his medical care amount to a
disagreement with the treatment provided and are insufficient to show a
constitutional violation. See id. Accordingly, the dismissal of Hendrix’s § 1983
complaint is AFFIRMED. His motion for appointment of counsel is DENIED.
      The district court’s dismissal of Hendrix’s § 1983 complaint as frivolous
counts as a strike under § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759,
1761 (2015); Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).
Hendrix is WARNED that if he accumulates three strikes, he will not be
allowed to proceed IFP in any civil action or appeal unless he is “under
imminent danger of serious physical injury.” § 1915(g).




                                       2